199 F.2d 454
WEISSv.UNITED STATES.
No. 31.
Docket 22399.
United States Court of Appeals Second Circuit.
Argued October 8, 1952.
Decided October 29, 1952.

Sidney Morse, New York City, for appellant.
Frank J. Parker, U. S. Atty., Nathan Borock, Asst. U. S. Atty., Brooklyn, N. Y., Holmes Baldridge, Asst. Atty. Gen., D. Vance Swann and Thomas E. Walsh, Attorneys, Department of Justice, Washington, D. C., for appellee.
Before SWAN, Chief Judge, and L. HAND and FRANK, Circuit Judges.
PER CURIAM.


1
Dismissal of the complaint is affirmed on the opinion below, 103 F.Supp. 470, and on the authority of Weiss v. United States, 2 Cir., 187 F.2d 610, certiorari denied 342 U.S. 820, 72 S.Ct. 38; Jones v. United States, 8 Cir., 189 F.2d 601; Parker v. Veterans Administration of United States, 5 Cir., 193 F.2d 149. Dismissal of the complaint rendered moot the plaintiff's motions, and the orders denying them are likewise affirmed.